Citation Nr: 0111866	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from January 1969 to 
October 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for PTSD, and 
assigned a 30 percent disability rating, effective September 
18, 1998.

The record reflects that the veteran initially requested a 
Travel Board hearing in conjunction with his appeal.  
However, the veteran withdrew this request in September 2000.  
38 C.F.R. § 20.704(e) (2000).

The evidence on file at the time the RO issued the May 2000 
Statement of the Case included, among other things, the 
veteran's service medical records; VA arranged psychiatric 
examinations conducted in December 1998 and March 2000; 
statements from the veteran's private therapist (G. Buckley, 
M.S.) dated in September 1998, January 1999, and May 1999; as 
well as other private medical records.  After this case was 
certified for appeal, an additional statement was received 
from G. Buckley, dated in August 2000, concerning the current 
symptoms and severity of the veteran's PTSD.  

Pursuant to 38 C.F.R. § 20.1304(c) any pertinent evidence 
submitted by the appellant which is accepted by the Board 
must be referred to the agency of original jurisdiction (RO) 
for review and preparation of a Supplemental Statement of the 
Case, unless this procedural right is waived by the appellant 
or representative, or unless the Board determines that the 
benefits to which the evidence relates may be allowed on 
appeal without such referral.  Such waiver must be in 
writing, or if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  In 
the instant case, no such waiver appears to have accompanied 
the August 2000 statement from G. Buckley.  Accordingly, the 
Board concludes that these records must be remanded for the 
RO to consider them in the first instance.

The Board also notes that in his June 2000 Substantive 
Appeal, the veteran contended that his March 2000 VA arranged 
psychiatric examination was inadequate.  Consequently, the 
Board concludes that the veteran should be accorded a new 
examination to determine the current nature and severity of 
his PTSD.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in con-junction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  However, when the examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Since it has already been determined that a remand is 
necessary, the Board is of the opinion that the RO should 
address in the first instance whether any additional 
notification or development action is required under the VCAA 
regarding the issue on appeal.

The Board further notes that, in general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994);  Solomon v. 
Brown , 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  As the veteran's claim for a disability rating in 
excess of 30 percent for his PTSD is an appeal from 
assignment of an initial rating, the concept of "staged 
ratings" is applicable and should be considered on 
readjudication of the veteran 's claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD.  After 
securing any necessary release, the RO 
should obtain those records not already 
on file.

3.  After obtaining any additional 
records to the extent possible, the RO 
should accord the veteran a new 
examination to determine the current 
nature and severity of his PTSD.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
taking into consideration the August 2000 
statement from G. Buckley, as well as any 
additional records which may be added to 
the file.  The RO's decision should also 
reflect consideration of the concept of 
"staged ratings" pursuant to Fenderson, 
supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


